Citation Nr: 9902748	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-24 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic entitlement to improved death pension benefits under 
Chapter 15, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an adverse determination regarding 
entitlement to improved death pension benefits issued by the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellants husband was born on March [redacted], 1933, 
and he died at the age of 51 on September [redacted] 1984.

2.  The appellant and her husband were married on April 6, 
1982, and she remained married to him until his death in 
September 1984.

3.  The evidence of record does not verify that the 
appellants deceased husband had qualifying wartime service 
for the purpose of basic entitlement to improved death 
pension benefits for the surviving spouse.


CONCLUSION OF LAW

Basic eligibility for nonservice-connected death pension 
benefits has not been met.  38 U.S.C.A. §§ 101(2), 1501(4), 
1521(j), 1541 (West 1991); 38 C.F.R. § 3.1(d), 3.2, 
3.3(b)(4)(i) (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The facts in this case disclose that the appellant is the 
widow of a man she claims is the veteran.  Documents on file 
indicate that his man was born on March [redacted] 1933, in the state 
of Texas, and that he died at the age of 51 on September [redacted] 
1984, in Little Rock, Arkansas.  A copy of a marriage license 
indicates that the appellant married her late husband on 
April 6, 1982.  She has stated for purposes of her claim for 
death pension, as well as a prior claim seeking death 
compensation benefits, that she lived with him as man and 
wife until his death in September 1984.  See VA Form 21-534, 
Box 20, dated June 17, 1992, and VA Form 21-534, Box 20, 
dated December 22, 1993.  Her June 1992 Form 21-534 indicates 
in box 11D that she reported his service as being with the 
United States Army during World War II.  Later, when she 
filed the December 1993 Form 21-534 for death pension, she 
merely stated that his service was with the Army.  In each 
instance, she provided no specific dates of service.  
Nevertheless, based on all the information provided by the 
appellant, the RO attempted to verify her husbands alleged 
military service through the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.

In January 1993, the NPRC notified the RO that it was unable 
to verify whether the appellants husband served in the Armed 
Forces of the United States based on his name, social 
security number, and the information provided by the 
appellant on a Questionnaire About Military Service, NA 
Form 13075, dated September 6, 1992, and a Request for 
Information Needed to Reconstruct Medical Data, NA Form 
13055, dated September 6, 1992.  However, the NPRC reported 
that if any records of the appellants husband where on file 
on July 12, 1973, they could have been destroyed in a fire 
that broke out at their records storage facility that day. 
NPRCs search for any records pertaining to the appellants 
husband was hampered by the fact that did not have a military 
identification number or a C number as assigned by VA.  
However, the Board observes that it is not shown that her 
husband ever filed a claim for any VA benefits during his 
lifetime, so it is unlikely that he would have had a C 
number.

At her personal hearing in September 1994, the appellant 
testified that she married her husband in 1982, but had lived 
with him for approximately eight years before they got 
married.  She testified that he told her he had served in the 
Army as a cook, but that he did not tell her when he enlisted 
or when he was discharged, although he apparently told her 
that he was discharged at Fort Chaffee.  The Board notes that 
she provided NPRC with the information regarding his alleged 
discharge at Fort Chaffee, but as indicated above, NPRC could 
not verify whether he had active military service.  The 
appellant testified further that although she had no papers, 
dogtags, pictures of her husband in a uniform, etc., a former 
girlfriend of her husbands (a woman identified only as 
[redacted] - the appellant forgot her last name) had copies of 
his discharge papers.  However, according to the appellant, 
this [redacted] person would not give her the papers unless she 
paid her $200.  Regarding this matter, the appellant 
testified that [redacted] did not show her his discharge papers or 
give them to her because, presumably, she would not pay the 
$200.  The appellant testified that [redacted] had tried to use 
the discharge papers to file a claim with VA but, as 
indicated above, there is no evidence in the claims file that 
anyone other than the appellant ever filed a claim for 
benefits based on her late husbands alleged military 
service.  She further testified that her husband spent a 
number of years at a facility called the Benton State 
Hospital or Benton Services Center, and that there was 
someone who knew him at this facility who apparently served 
with him in the military.  She could not recall his name, but 
stated she would try to locate him.

With respect to the above, the Board notes that following her 
September 1994 hearing at the RO, no additional information 
or documentary evidence was provided by the appellant or her 
representative concerning attempts to verify her deceased 
husbands alleged military service.

Additionally, the Board notes that in March 1998, the RO on 
its own initiative attempted to obtain any records pertaining 
to the appellants husband from the Federal Records Center in 
Kansas City, Missouri.  However, no records were received in 
response to this inquiry.

Analysis

Section 1541 of Chapter 15, title 38, United States Code, 
provides that nonservice-connected death pension benefits 
shall be paid to the surviving spouse of each veteran of a 
period of war who met the service requirements prescribed in 
section 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability, pension at 
the rate prescribed in this section, as increased from time 
to time under section 1512 of title 38, United States Code.  
See also 38 C.F.R. § 3.3(b)(4)(i) (1998).

Section 1521(j) provides that a veteran meets the service 
requirements of this section if such veteran served in the 
active military, naval, or air service - (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.

The term period of war means the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of war by Congress and ending 
on the date prescribed by Presidential proclamation or 
concurrent resolution by the Congress.  38 U.S.C.A. § 1501(4) 
(West 1991); 38 C.F.R. § 3.2 (1998).

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).

As detailed above, the facts in this case disclose the 
appellant was legally married to her husband at the time of 
his death in September 1984.  However, the Board finds that 
the appellant has not supplied sufficient proof of her late 
husbands status as a veteran as defined under the 
aforementioned law and VA regulations.  It is clear from the 
language in the applicable statutory and regulatory 
provisions that proof of status as a veteran is a 
prerequisite to basic entitlement to improved death pension 
benefits under 38 U.S.C.A. § 1541 and 38 C.F.R. 
§ 3.3(b)(4)(i).

Moreover, well-settled judicial precedent holds that status 
as a benefits-eligible claimant is a threshold determination 
applicable to all claims for VA benefits.  See Reyes v. 
Brown, 7 Vet. App. 113 (1994); see also Villeza v. Brown, 
9 Vet. App. 353 (1996) (although Boards decision to deny 
revocation of previous forfeiture decision was affirmed, the 
case should have been considered as one involving an attempt 
to establish threshold status as a benefits-eligible 
claimant).  Until a surviving spouse establishes status as a 
claimant, VA is not obliged to determine whether the claim is 
well grounded, to provide assistance in the development of 
the claim under 38 U.S.C.A. § 5107(a), or to apply the 
equipoise rule under 38 U.S.C.A. § 5107(b).  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994) (holding that no duty to 
assist attaches until the appellant attains the status of 
claimant under 38 U.S.C.A. § 101(2)).

In this case, the NPRC was unable to verify whether the 
appellants deceased husband ever served in the Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992) (verification 
of military service is a requirement for establishing that a 
VA claimant served in the U. S. Armed Forces).  Moreover, the 
appellant has provided no other additional information or 
documentary evidence to prove that he did.  In view of these 
findings, the Board concludes that the appellant is not 
currently a benefits-eligible claimant, i.e., a surviving 
spouse of the veteran.  Section 101(2) of title 38, United 
States Code, specifically defines a veteran as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  As there is no proof that the 
appellants husband ever served in the military, he is not a 
veteran for purposes of entitlement to VA improved death 
pension benefits.  Accordingly, because veteran eligibility 
status under the law has not been established, the appellant 
is not legally entitled to the claimed benefits.

The Board has compassionately considered the appellants 
contentions and hearing testimony on appeal; however, these 
arguments add nothing to the factual and legal bases upon 
which the Board must make a determination in this case.  No 
exceptions to the controlling legal criteria have been 
provided and the Board has no authority to disregard the 
specific, congressionally-enacted limitations on eligibility 
for improved death pension benefits for surviving spouses.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

For the reasons stated above, the Board has no legal 
authority to grant improved death pension benefits under 
Chapter 15.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Walker v. Brown, 8 Vet. App. 356 
(1995) (in statutory interpretation, if the plain meaning of 
a statute is discernible, that plain meaning must be given 
effect) and Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) 
(regulatory provisions entitled to deference if not in 
conflict with statute).  Accordingly, the appeal as to this 
issue must fail.



ORDER

The appellant is not a benefits-eligible claimant for 
purposes of entitlement to improved death pension benefits 
and thus, her claim for these benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
